Order, Supreme Court, New York County (William A. Wetzel, J.), entered on or about January 8, 2007, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish special circumstances warranting a downward departure from his presumptive risk level (see People v Guarnan, 8 AD3d 545 [2004]). The mitigating factors cited by defendant were generally taken into account by the Risk Assessment Guidelines. Concur—Mazzarelli, J.P., Friedman, Sweeny and Moskowitz, JJ.